El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
I — !
Tras aproximadamente un año de matrimonio y haber procreado un hijo, el 22 de diciembre de 1987 el Sr. Miguel Arias Ferrer (en adelante el peticionario) y la Sra. Mildred Alvarez Elvira (en adelante la recurrida) se divorciaron en el condado de Dade, en el estado de Florida. En el procedi-miento de divorcio, el tribunal otorgó a la recurrida la cus-todia del menor e impuso al peticionario la obligación de pagar una pensión de trescientos dólares ($300) a favor del niño si éste permanecía residiendo en el condado de Dade, o doscientos dólares ($200) en la eventualidad de que se mudara del referido condado.
En 1988 la recurrida se mudó a Puerto Rico junto a su hijo, por lo que el peticionario comenzó a pagar la cantidad de doscientos dólares ($200) en concepto de pensión alimentaria.
Así las cosas, el 4 de agosto de 1995 la recurrida pre-sentó ante el Tribunal de Primera Instancia (en adelante el TPI) una petición a los fines de que se aumentara la pen-sión fijada a favor del menor por el tribunal del condado de Dade en Florida. Conforme al procedimiento administra-tivo expedito en los casos en que se solicita la revisión de una pensión alimentaria, el 31 de agosto de 1995 la Secre-*357taría del TPI expidió una notificación a ser entregada al peticionario junto a la petición de la recurrida, la cual nunca fue diligenciada. En las fechas de 15 de noviembre de 1995, 12 de diciembre de 1995 y 18 de marzo de 1996 se expidieron nuevamente sendas notificaciones. Ninguna de ellas fue diligenciada en la persona del peticionario.(1)
Por quinta ocasión, el 21 de mayo de 1996 se expidió una nueva notificación. El 31 de mayo de 1996 ésta fue diligenciada personalmente al peticionario en Miami, Florida, por conducto del Sr. Pedro L. Figueroa, quien se des-empeña como Certified Process Server para el abogado Stephen R. Panunzio.
Luego de haberse señalado y celebrado una vista ante la Examinadora de Pensiones Alimentarias (en adelante la Examinadora), ésta presentó un informe al respecto ante el TPI.(2) El 14 de octubre de 1996, y acogiendo la recomen-dación de la Examinadora, el tribunal emitió una senten-cia en la que se impuso al peticionario la obligación de satisfacer la cantidad de mil dólares ($1,000) mensuales en concepto de pensión alimentaria a favor de su hijo. La no-tificación al peticionario de dicha sentencia le fue errónea-mente remitida a la abogada de la recurrida, razón por la cual el primero nunca fue notificado del dictamen del TPI.
Mediante escrito de 9 de marzo de 2000, es decir, trans-curridos más de tres años a partir del dictamen del TPI, la recurrida compareció ante el TPI alegando que el recurrido adeudaba la cantidad de cuarenta y dos mil cuatrocientos dólares ($42,400), en concepto de pensiones alimentarias. Además, adujo que no había logrado localizar al peticiona-rio, quien residía en Miami, Florida, y que actualmente se encontraba de vacaciones en Puerto Rico. Asimismo, indicó *358que el peticionario se alojaba en el hotel El Conquistador en Fajardo y que éste abandonaría la isla el 13 de marzo de 2000.
Tras evaluar el escrito de la recurrida y sin la presencia del peticionario, el 9 de marzo de 2000 el TPI emitió una orden de arresto y encarcelación, en la que encontró al pe-ticionario incurso en desacato por no cumplir las órdenes del tribunal.
El 10 de marzo de 2000 la recurrida compareció nueva-mente mediante escrito ante el TPI, a los fines de solicitar, inter alia, que se impidiera la salida del peticionario del país y que se revisara y aumentara la pensión a favor de su hijo. Ese día, el peticionario fue arrestado en el hotel El Conquistador y fue encarcelado en la Cárcel Regional de Bayamón.
Así, el 13 de marzo de 2000 la Sra. Juanita Arias, es-posa del peticionario, presentó una petición de habeas corpus. Alegó que el peticionario fue arrestado y encarce-lado ilegalmente, ya que éste no tuvo la oportunidad de rebatir el alegado incumplimiento con la obligación ali-mentaria, violándose así su debido proceso de ley.
Luego de su estancia en una celda durante todo un fin de semana, el lunes 13 de marzo de 2000 el peticionario fue llevado ante el TPI para la celebración de una vista. A través de su representación legal, el peticionario indicó desconocer que se hubiese aumentado la pensión alimenta-ria a favor de su hijo, ya que la sentencia mediante la cual se decretó dicho aumento nunca le fue notificada. El TPI no acogió los planteamientos del peticionario y entendió que éste debía la cantidad reclamada por la recurrida, la cual fue computada a base del aumento decretado en 1996.
El TPI expresó que el único ánimo del tribunal era que se pagara la alegada deuda. Ante los intentos de la repre-sentación legal del peticionario para exponer los funda-mentos bajo los cuales se cuestionaba el aumento de la pensión alimentaria, el TPI indicó lo siguiente:
*359Mire, el ánimo del Tribunal es pagar la deuda. Ese es el único ánimo del Tribunal. Que se pague una deuda que se debe desde el 1995. Y la excusa que usted me da, compañero, con todo el respeto que usted se merece, si él fue citado para la Vista de Fijación ... de Revisión de Pensión Alimentaria, él debió de haber hecho las gestiones de [sic.] ver qué pasa [sic.] con esa vista que yo [sic.] no fui [sic.]. (Corchetes en el original.(3)
Tras la insistencia de la representación legal del peticio-nario por traer ante la atención del tribunal que la senten-cia no le fue notificada, el TPI indicó: “Cantidad razonable para este Tribunal, mire, menos de $30,000.00 no es excarcelado.”(4)
Luego de un receso para señalar la vista para un turno posterior, y tras haberse reunido las partes, éstas estipula-ron en corte abierta, inter alia, el pago de la cantidad ale-gadamente debida y las relaciones paterno-filiales. Res-pecto al pago de la pensión, acordaron que el peticionario pagaría ese mismo día la cantidad de treinta mil dólares ($30,000), y que para satisfacer los dieciséis mil dólares ($16,000) restantes pagaría cinco mil dólares ($5,000) en los meses de junio y diciembre, respectivamente, y de abril a septiembre abonaría mil dólares ($1,000) mensuales.
Así también, el TPI refirió el caso a la Oficina de Tra-bajo Social para que realizara un estudio sobre las relacio-nes paterno-filiales y una evaluación sicológica al menor. A los fines de discutir el informe que sería preparado por la Oficina de Trabajo Social, el TPI señaló una vista para el 7 de agosto de 2000. Además, señaló una vista que sería ce-lebrada ante la Examinadora a los efectos de revisar la pensión concernida. Luego de pagar la cantidad de treinta mil dólares ($30,000), el peticionario fue excarcelado.
El 12 de abril de 2000 el peticionario presentó ante el Tribunal de Circuito de Apelaciones (en adelante el TCA) *360un escrito de apelación, el cual fue acogido como un recurso de certiorari el 29 de septiembre de 2000. En síntesis, el peticionario alegó que el TPI carecía de jurisdicción al ce-lebrar la vista del 13 de marzo de 2000. A su entender, el TPI no adquirió jurisdicción sobre su persona, dado que la pensión fue aumentada en 1996 sin éste haber sido previa-mente emplazado conforme a derecho. Además, la senten-cia a esos efectos tampoco le fue notificada. Respecto a la orden de arresto y eventual encarcelación, adujo que el TPI incidió al decretarla, ya que ésta fue emitida sin la celebra-ción de una vista y sin que previamente la recurrida hu-biese solicitado la intervención del tribunal por el alegado incumplimiento con la pensión alimentaria. Conforme a ello, el peticionario alegó que el TPI carecía de autoridad para celebrar una vista con el fin de cobrar una deuda producto de una sentencia inválida.
El 7 de agosto de 2000, antes de que el TCA entendiera en los méritos del recurso pendiente ante sí, se celebró ante el TPI la vista señalada respecto al informe social sobre la situación familiar en aquella época. De la minuta de la vista surge que mediante conversación telefónica en-tre el tribunal y la representación legal del peticionario, se indicó a este último que el escrito presentado ante el TCA no tenía el efecto de paralizar la vista. Ni el peticionario ni su representación legal comparecieron a ésta. Además, surge que el peticionario no había satisfecho la cantidad de dieciséis mil dólares ($16,000) que alegadamente adeudaba. Así, el TPI transfirió la referida vista para el 4 de octubre de 2000 y ordenó al peticionario que para dicha fecha estuviera al día en el pago de la pensión alegada-mente adeudada.
Para la misma fecha, 7 de agosto de 2000, se celebró una vista ante la Examinadora a los fines de revisar la pensión a favor del menor. Debido a que el peticionario y su repre-sentación legal se ausentaron a ella, ésta fue reseñalada para el 14 de noviembre de 2000. Además, la Examinadora recomendó que se fijara una pensión provisional de dos mil *361trescientos diecinueve dólares con sesenta y dos centavos ($2,319.62) mensuales, que habrían de consignarse en la Administración para el Sustento de Menores (en adelante ASUME), lo cual fue adoptado por el TPI mediante Reso-lución a esos efectos.(5)
Ese mismo día, el peticionario solicitó al TPI que para-lizara los procedimientos. Entre otras cosas, alegó que el TPI nunca había adquirido jurisdicción sobre su persona por las mismas razones expresadas en el recurso presen-tado ante el TCA.
Finalmente, el 3 de octubre de 2000 el TCA denegó el recurso presentado por el peticionario.(6) Ello, por entender que dado la etapa en que se encontraba la reclamación ante el TPI no era propicia su intervención, y que su expe-dición provocaría mayor dilación en la adjudicación de la controversia ante el foro de instancia. Devolvió el caso al TPI y expresó que nada impedía que las partes presenta-ran ante dicho foro sus defensas, incluso la de falta de ju-risdicción y lo referente a la pensión estipulada.
Luego de varios incidentes procesales, el 1ro de noviem-bre de 2000 el TPI emitió una resolución y orden. Deter-minó que el tribunal había adquirido jurisdicción sobre el peticionario previo a la vista celebrada en 1996, en la cual se aumentó la pensión alimentaria a favor de su hijo. Res-pecto a la vista celebrada el 13 de marzo de 2000, concluyó *362que aunque el peticionario alegó que no fue notificado de la sentencia mediante la cual se decretó el aumento de pen-sión, “[éste] se sometió tácitamente a su jurisdicción al no levantar oportunamente la defensa de falta de jurisdicción y estipular la deuda reclamada”.(7) De esta manera, de-claró no ha lugar a la moción sobre la paralización de los procedimientos presentada por el peticionario el 7 de agosto de 2000. Además, determinó que el peticionario adeudaba la cantidad de treinta y un mil ciento cincuenta y ocho dólares ($31,158) más intereses por mora a razón del 10.5%, y le ordenó que continuara pagando la pensión provisional anteriormente impuesta.
Insatisfecho, el 13 de diciembre de 2000 el peticionario presentó un recurso de certiorari ante el TCA, el cual fue acogido como una apelación mediante Resolución de 8 de febrero de 2001.(8) En resumen, alegó que el TPI actuó sin jurisdicción al aumentar la pensión alimentaria a favor de su hijo mediante sentencia de 14 de octubre de 1996 y al poner en vigor dicho decreto. Adujo que el TPI erró, ade-más, al emitir la orden de arresto por desacato sin celebrar antes una vista para determinar causa y al concluir que el peticionario se sometió voluntariamente a su jurisdicción, la cual nunca cuestionó. En cuanto a la estipulación en corte abierta, alegó que el TPI incidió al concluir que fue válida, aun cuando ésta nunca se suscribió ni se jura-mentó, ni fue presentada ante el tribunal dentro del tér-mino ordenado.
*363Mediante sentencia de 27 de febrero de 2001, el TCA confirmó la resolución del tribunal de instancia. Aun cuando el foro intermedio se expresó con respecto a la nor-mativa sobre notificación, no determinó de forma alguna si el TPI había adquirido jurisdicción sobre el peticionario al emitir la sentencia para decretar el aumento de la pensión alimentaria. El TCA confirmó el dictamen recurrido bajo el fundamento de una sumisión voluntaria del peticionario. Al respecto, el TCA expresó: “si hubo algún error en la forma de notificación de la celebración de la vista, lo que de ordinario invalidaría la sentencia emitida, quedó subsa-nado con la sumisión voluntaria del peticionario a la juris-dicción del tribunal de instancia.”(9) Con relación a los se-ñalamientos sobre la encarcelación del peticionario, el TCA indicó que en esos momentos no estaba en posición de ofre-cerle un remedio y que éste pudo haber presentado un ha-beas corpus cuestionando la legalidad de su arresto.
Aún inconforme, el 17 de abril de 2001 el peticionario presentó un recurso de certiorari ante nos, alegando la co-misión de los siguientes errores:
Erró el Honorable Tribunal de Circuito de Apelaciones al:
1. resolver que para adquirir jurisdicción sobre la persona del peticionario residente fuera de Puerto Rico en un caso de revisión de pensión alimenticia, basta con emitir y notificar una citación conforme a lo dispuesto en el artículo 15 de la Ley de Sustento de Menores y no un diligenciamiento conforme a las Reglas de Procedimiento Civil.
2. resolver que las Reglas de Procedimiento Civil relaciona-das con el emplazamiento de residentes fuera de Puerto Rico deben ser interpretadas liberalmente en los casos de pensio-nes alimentarias de menores.
3. resolver que el peticionario tenía disponible el recurso de habeas corpus para cuestionar la legalidad de su arresto y encarcelamiento sumario sin vista previa.
4. resolver que el Tribunal de Primera Instancia tenía juris-dicción sobre el peticionario aún [sic] cuando no se le había diligenciado, conforme a lo establecido en las Reglas de Proce-*364oimiento Civil, la petición de revisión de pensión alimenticia y la citación a la vista de revisión correspondiente, ni se le había notificado la sentencia dictada en el caso de autos.
5. resolver que el peticionario no cuestionó la falta de juris-dicción del tribunal de instancia.
6. resolver que el peticionario se sometió voluntariamente a la jurisdicción del Tribunal de Primera Instancia.
7. resolver que el peticionario, libre y voluntariamente, sin mediar intimidación y/o amenaza consintió a llegar a una es-tipulación sobre la deuda de alimentos. Petición de certiorari, pág. 16.
Mediante Resolución de 17 de mayo de 2001, expedimos el auto de certiorari. Contando con la comparecencia de las partes, resolvemos.
1 — 1
Antes de atender las controversias ante nos, resulta ne-cesario que expongamos sucintamente algunos preceptos constitucionales referentes a la cláusula del debido proceso de ley.
La See. 7 del Art. II de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, al igual que las Enmiendas V y XIV de la Constitución de Estados Unidos, garantizan que ninguna persona sea privada de su libertad o propiedad sin el debido proceso de ley. El debido proceso de ley se manifiesta en dos vertientes distintas: sustantiva y procesal. Conforme al debido proceso de ley sustantivo, se examina la validez de una ley o un reglamento, con el propósito de proteger los derechos fundamentales de los individuos. “Por otro lado, en el debido proceso de ley procesal se le impone al Estado la obligación de garantizar que la interferencia con los intereses de libertad y propiedad del individuo se haga a través de un procedimiento que sea justo y equitativo.” (Énfasis en el original.) Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881, 887 (1993). Véase López Vives v. Policía de P.R., 118 D.P.R. 219 (1987).
*365' En diversas ocasiones hemos expresado que el debido proceso de ley exige que en todo procedimiento adversativo se cumpla con ciertos requisitos, a saber: (1) notificación adecuada de la reclamación presentada; (2) proceso ante un juez imparcial; (3) oportunidad de ser oído; (4) derecho a contrainterrogar testigos y examinar evidencia presentada en su contra; (5) tener asistencia de abogado, y (6) que la decisión se fundamente en el expediente. Véase Rivera Rodríguez & Co. v. Lee Stowell, etc., supra. Es precisamente a través del emplazamiento que se cumple con el requisito de la adecuada notificación. Véase León v. Rest. El Tropical, 154 D.P.R. 249 (2001); Rodríguez v. Nasrallah, 118 D.P.R. 93 (1986).
La adecuada notificación constituye un requisito fundamental del debido proceso de ley, el cual es requerido a lo largo de todo el proceso judicial. Por ello, la garantía constitucional requiere que el tribunal notifique toda or-den, resolución o sentencia que emita. Medio Mundo, Inc. v. Rivera, 154 D.P.R. 315 (2001); Martínez, Inc. v. Abijoe Realty Corp., 151 D.P.R. 1 (2000); Rodríguez Mora v. García Lloréns, 147 D.P.R. 305 (1998); Falcón Padilla v. Maldonado Quirós, 138 D.P.R. 983 (1995).
r — I HH hH
Para disponer del recurso ante nos, en primer lugar, corresponde que discutamos si el peticionario fue notifi-cado o emplazado conforme a derecho en el procedimiento iniciado en 1995 y si, por consiguiente, el TPI asumió ju-risdicción sobre su persona. Además, como consecuencia de ello, debemos determinar la validez de la sentencia emitida en 1996, mediante la cual se aumentó la pensión alimen-taria a ser satisfecha por el peticionario.
A. Para que los tribunales puedan actuar sobre la persona de un demandado, precisa que dicho foro tenga la autoridad para así hacerlo; es decir, que adquiera jurisdic-*366ción sobre su persona. Es el emplazamiento o una notifica-ción el mecanismo procesal mediante el cual el tribunal hace efectiva su jurisdicción y le informa al demandado que existe una reclamación en su contra. First Bank of P.R. v. Inmob. Nac., Inc., 144 D.P.R. 901, 913 (1998). “[El] em-plazamiento [o la notificación correspondiente,] representa el paso inaugural del debido proceso de ley que viabiliza el ejercicio de la jurisdicción judicial.” Acosta v. ABC, Inc., 142 D.P.R. 927, 931 (1997). Véanse, además: Reyes Reyes v. Oriental Fed. Savs. Bank, 133 D.P.R. 15 (1993); Pagán v. Rivera Burgos, 113 D.P.R. 750, 754 (1983).
Corresponde al demandante realizar a través de los medios provistos por ley, “todos los actos necesarios para conferir al tribunal completa jurisdicción sobre la persona del demandado sin que a ello venga en forma alguna el demandado obligado a cooperar”. A.F.F. v. Tribunal Superior, 99 D.P.R. 310, 316 (1970). Véanse: Quiñones Román v. Cía. ABC, 152 D.P.R. 367 (2000); First Bank of P.R. v. Inmob. Nac., Inc., supra; Rivera v. Corte, 68 D.P.R. 673 (1946).
Reiteradamente hemos expresado que, de no cumplirse estrictamente con los requisitos para emplazar conforme a la ley o regla correspondientes, el tribunal estaría impe-dido de actuar sobre la persona del legitimado pasivo, es decir, que carecería de jurisdicción sobre su persona. First Bank of P.R. v. Inmob. Nac., Inc., supra; Acosta v. ABC, Inc., supra; Peguero y otros v. Hernández Pellot, 139 D.P.R. 487, 494 (1995); Rodríguez v. Nasrallah, supra, pág. 99.
Consistentemente hemos señalado que toda sentencia o dictamen de un tribunal contra un demandado que no ha sido emplazado o notificado conforme a derecho es inválido y no puede ser ejecutado. Acosta v. ABC, Inc., supra; Calderón Molina v. Federal Land Bank, 89 D.P.R. 704, 709 (1963). Así, en la década de 1960 resolvimos que una sentencia dictada sin que se haya adquirido jurisdicción sobre el demandado es nula de nulidad radical y, por con-*367siguiente, inexistente en derecho. Calderón Molina v. Federal. Land Bank, supra. Véase, además, Montañez v. Policía de Puerto Rico, 150 D.P.R. 917 (2000). "Una sentencia dictada sin tal notificación y oportunidad carece de todos los atributos de una determinación judicial; es una usurpa-ción y opresión judicial y nunca puede ser sostenida donde la justicia se administra justicieramente.” J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. I, pág. 138.
B. Mediante la Ley Núm. 5 de 30 de diciembre de 1986 (8 L.P.R.A. see. 501 et seq.), según enmendada, conocida como la Ley Orgánica de la Administración para el Sustento de Menores (en adelante lá Ley de ASUME), se creó un procedimiento administrativo expedito para fijar o modificar una pensión alimentaria a favor de los hijos menores, inter alia.
En cuanto a la notificación de la acción, el Art. 15 de la Ley de ASUME, 8 L.P.R.A. see. 514, dispone, en lo perti-nente:
(l)(a) Al radicarse en el tribunal una petición o escrito sobre la obligación de prestar alimentos a menores ... y la parte promovida resida en el Estado Libre Asociado de Puerto Rico, el secretario del tribunal procederá de inmediato a señalar la vista ante el Examinador para una fecha dentro de un plazo no menor de quince (15) días ni mayor de veinte (20) días, contados desde la fecha de radicación de la petición y expedirá, no obstante lo establecido por las Reglas de Procedimiento Civil, Ap. Ill del Título 32, un documento de notificación personal y citación para vista, requiriendo a la parte promovida que muestre causa de por qué no debe dictarse una sentencia, re-solución u orden según solicitado en la petición o escrito.
(b) La notificación-citación, junto con una copia de la peti-ción, deberá ser diligenciada o notificada por la parte promo-vente con no menos de cinco (5) días de antelación a la fecha de la vista enviándola a la parte promovida, por correo certi-ficado con acuse de recibo a su dirección, si ésta es conocida, estableciendo este conocimiento mediante declaración jurada al efecto-, al momento de presentar la petición; o personal-mente mediante el procedimiento utilizado para el diligencia-miento de emplazamientos. En los casos en que hayan trans-*368currido dos (2) años o más desde la última orden sobre pensión alimenticia, durante los cuales no se haya suscitado incidente judicial alguno entre las partes, se notificará la acción me-diante el procedimiento utilizado para el diligenciamiento personal de emplazamientos. Cuando se desconozca la dirección del alimentante o éste no pueda ser localizado, se citará para vista mediante la publicación de un edicto en un periódico de circulación general diaria en Puerto Rico. (Énfasis suplido.)
Como puede observarse, la Ley de ASUME requiere que la parte promovida resida en Puerto Rico para que se pueda solicitar o modificar una pensión alimentaria me-diante el procedimiento administrativo expedito. Ello es así, ya que cuando se trata de demandados o reclamados que no residan en Puerto Rico se establecen unos requisi-tos mínimos para que los tribunales asuman jurisdicción sobre éstos. Respecto al método utilizado para emplazar, se requiere que éste tenga una probabilidad razonable de no-tificar e informar al reclamado sobre la acción presentada en su contra, de manera tal que pueda comparecer a defen-derse si así lo desea. Pou v. American Motors Corp., 127 D.P.R. 810, 819 (1991). Véanse, además: Peguero y otros v. Hernández Pellot, supra, pág. 499; Granados v. Rodríguez Estrada II, 124 D.P.R. 593 (1989); Rodríguez v. Nasrallah, supra.
Hemos de notar que el método expedito para emplazar provisto por el procedimiento en cuestión no cumple con el requisito antes mencionado, razón por la cual entendemos que el legislador lo limitó a aquellas situaciones en las cua-les la parte promovida reside en Puerto Rico. Conforme al Art. 15 de la Ley de ASUME, supra, el Secretario del tribunal deberá señalar una vista ante el Examinador para una fecha dentro de un plazo no menor de quince días ni mayor de veinte, contados a partir de la fecha cuando se presentó la petición de alimento. Además, la disposición concernida permite que la notificación-citación pueda ser diligenciada o notificada por la parte promovente cinco días antes de la vista señalada. íd. A todas luces ello impo-*369sibilitaría que la parte promovida que no resida en Puerto Rico pueda defenderse adecuadamente.
Según señala la Prof. Sarah Torres Peralta, en aquellos casos en los cuales el alimentante reside fuera de Puerto Rico “el examinador está impedido de atender la controver-sia alimentaria”.(10) Esto implica que el asunto debe ser atendido directamente por el foro judicial.
En vista de que la pensión original fue establecida por el Tribunal del Condado de Dade en Florida y dado que el peticionario reside en el referido estado, la recurrida estaba impedida de utilizar el procedimiento administrativo expedito. La recurrida tenía a su haber la Ley Núm. 71 de 20 de junio de 1956 (32 L.P.R.A. see. 3311 et seq.), antes conocida como la Ley de Reciprocidad para la Ejecución de Obligaciones sobre Alimentos (en adelante la LREOA). Ésta fue derogada mediante la Ley Núm. 180 de 20 de diciembre de 1997 (8 L.P.R.A. see. 541 et seq.), conocida como la Ley Interestatal Uniforme de Alimentos entre Parientes (en adelante la LIUAP).(11) Tanto la LIUAP como *370la LREOA fueron aprobadas con el propósito de hacer viable el reclamo de alimentos entre parientes cuando el obli-gado a proveerlos reside fuera de Puerto Rico.
C. Al presentarse en 1995 la petición para que se revi-sara y aumentara la pensión establecida por el Tribunal del Condado de Dade en Florida, el peticionario se encon-traba residiendo en el referido estado. Este hecho era co-nocido por la recurrida. Aun así, se emitieron cinco notifi-caciones conforme al procedimiento administrativo expedito establecido por la Ley de ASUME.
Como indicáramos anteriormente, el procedimiento administrativo expedito requiere que la parte promovida resida en Puerto Rico. Conforme a las normas jurídicas antes esbozadas y a los hechos del caso de autos, salta a la vista que el TPI nunca asumió jurisdicción sobre el peticionario durante el proceso iniciado en 1995, el cual finalizó con una sentencia mediante la cual se aumentó la cantidad que éste venía obligado a pagar en concepto de pensión alimentaria a favor su hijo. El procedimiento utilizado por la recurrida fue reservado por el legislador sólo para aquellos casos en los cuales la parte promovida resida en Puerto Rico, por lo que su utilización en situaciones como la de autos viola las garantías constitucionales sobre el debido proceso de ley.(12)
Ya que nunca se asumió jurisdicción sobre el peticiona-rio, todo el trámite subsiguiente fue efectuado sin autori-dad alguna, entiéndase las actuaciones de la Examinadora *371y las del TPI. A tenor de nuestra jurisprudencia con res-pecto a la validez de una sentencia emitida sin que el tribunal haya asumido jurisdicción sobre el reclamado, resolvemos que la sentencia emitida en 1996 adolece de nulidad radical y, por consiguiente, inexistente en derecho.(13)
Aun cuando concluimos que la sentencia dictada por el TPI en 1996 es inexistente en derecho, debemos señalar que de haber resuelto lo contrario, no surtió efecto, por lo que no podía ser ejecutada. Según indicáramos anteriormente, £‘[l]a correcta notificación de una sentencia es característica imprescindible del debido proceso judicial”. Rodríguez Mora v. García, supra, pág. 353. Véanse, además: Medio Mundo, Inc. v. Rivera, supra; Martínez, Inc. v. Abijoe Realty Corp., supra. Cuando una sentencia no es notificada a una de las partes, ésta no tiene efecto alguno e impide que pueda ser ejecutada, evitando a su vez que comiencen a correr los términos para procedimientos postsentencia. Medio Mundo, Inc. v. Rivera, supra; Martínez, Inc. v. Abijoe Realty Corp., supra; Falcón Padilla v. Maldonado Quirós, supra; Pueblo v. Hernández Maldonado, 129 D.P.R. 472, 486 (1991); Asociación Cooperativa v. Navarro, 70 D.P.R. 929 (1950).
IV
Debemos ahora determinar si hubo una sumisión volun-taria del peticionario y si la estipulación respecto al pago de la pensión es válida. Ello debemos de analizarlo a la luz del procedimiento seguido desde el momento en que el TPI ordenó el arresto del peticionario.
*372A. El desacato civil es el mecanismo mediante el cual los tribunales obligan a que se cumpla con una orden emitida cuando la parte obligada haya hecho caso omiso de ésta. Hemos señalado que el desacato civil tiene un propósito eminentemente reparador. Pueblo v. Barreto Rohena, 149 D.P.R. 718 (1999); Pres, del Senado, 148 D.P.R. 737 (1999); Srio. D.A.C.O. v. Comunidad San José, Inc., 130 D.P.R. 782, 804 (1992).
Como excepción a la prohibición constitucional contra el encarcelamiento por deuda, el tribunal puede ordenar el encarcelamiento por desacato civil por incumplimiento de una pensión alimentaria. No obstante, si el obligado a pagar demuestra que el incumplimiento con el pago de la pensión se debe a una causa justificada, no procederá la imposición de esta medida extrema. Srio. D.A.C.O. v. Comunidad San José, Inc., supra, pág. 805; Espinosa v. Ramírez, Alcaide de Cárcel, 72 D.P.R. 901, 906 (1951); Munet v. Ramos, 69 D.P.R. 353 (1948); Rivera v. Torres, 56 D.P.R. 583, 585 (1940); Villa v. Corte, 45 D.P.R. 879, 900 (1933).
Por imperativo del debido proceso de ley, cuando una persona es arrestada se requiere que sea llevada de inmediato ante un magistrado o juez. Máxime cuando la orden de arresto está basada en un alegado incumplimiento con el pago de una pensión alimentaria, y el propósito del desacato civil es reparador, es decir, que se pague la deuda alimentaria. “[A]un en los casos de alimentos existen situaciones en que la prohibición constitucional [contra el encarcelamiento por deuda] prevalecerá; en esas situaciones, el desacato civil ha perdido su razón de ser y la balanza de intereses se inclina a favor de la prohibición constitucional”. Srio. D.A.C.O. v. Comunidad San José, Inc., supra, pág. 805.
El peticionario fue arrestado el 10 de marzo de 2000 y no fue llevado ante el TPI hasta el 13 de marzo de 2000. Es evidente que al peticionario le fueron negadas las garan-*373tías mínimas del debido proceso de ley. De esta manera el TPI abandonó el propósito reparador del mecanismo de desacato y lo utilizó como una medida punitiva. El peticio-nario debió haber sido llevado de inmediato ante un magis-trado o juez, y no posponerse la vista hasta el 13 de marzo de 2000. Los tribunales deben recordar que al igual que el derecho a recibir alimentos, la libertad constituye un dere-cho fundamental constitucionalmente protegido.
Entendemos que, siendo el desacato civil la ex-cepción a la norma, en casos como el de autos, en el cual no se había efectuado una gestión previa válida para exigir el cobro de la pensión, los tribunales no pueden hacer uso de su autoridad indiscriminadamente y ordenar el arresto de una parte sin que ésta tenga la oportunidad de defenderse. En situaciones como ésta, los tribunales deben celebrar una vista antes de recurrir al mecanismo del desacato civil.
B. Tanto el TPI como el TCA concluyeron que hubo una sumisión voluntaria del peticionario, por éste haber estipu-lado el pago de la pensión y por no haber impugnado la jurisdicción del tribunal en la vista celebrada el 13 de marzo de 2000.
Conforme a nuestra jurisprudencia, “[l]a figura de la sumisión consiste en que una parte comparece voluntariamente y realiza algún acto sustancial que la constituya parte en el pleito, sometiéndose así a la jurisdicción del Tribunal”. Qume Caribe, Inc. v. Srio. de Hacienda, 153 D.P.R. 700, 711 (2001). Véanse: Mercado v. Panthers Military Soc., Inc., 125 D.P.R. 98 (1990); Echevarría Jiménez v. Sucn. Pérez Mery, 123 D.P.R. 664 (1989). Así, la comparecencia voluntaria del demandado suple la omisión del emplazamiento y es suficiente para que el tribunal asuma jurisdicción sobre su persona. Qume Caribe, Inc. v. Srio de Hacienda, supra; Franco v. Corte, 71 D.P.R. 686 (1950); Méndez v. Secesión Sella, 62 D.P.R. 345 (1943).
*374El caso de autos presenta una situación fáctica muy particular, por lo que el mero hecho de que el peticionario haya estipulado el asunto medular en esta controversia no con-lleva por sí solo una sumisión ante el TPI. La vista cele-brada es consecuencia de una sentencia que adolece de nu-lidad absoluta de la cual el peticionario no tuvo conocimiento alguno. El peticionario fue arrestado un vier-nes en la tarde, unos días antes de partir junto a su esposa al estado donde residen, y permaneció encarcelado todo un fin de semana sin la oportunidad de ser llevado ante un magistrado. Además, nunca fue considerado el recurso de habeas corpus presentado por su esposa. A estas circuns-tancias se une el hecho de que tanto el peticionario como su representación legal advinieron en conocimiento del au-mento de pensión en la propia vista. Aún más, surge que al celebrarse la vista el peticionario no había tenido oportu-nidad de revisar el expediente del caso. Además, el TPI fue enfático en cuanto al ánimo y propósito de la vista; es decir, que se pagara la deuda aun cuando había quedado estable-cido de forma clara que el peticionario nunca fue notificado de la sentencia mediante la cual se decretó el aumento de pensión alimentaria.
Conforme a las circunstancias particulares antes seña-ladas, entendemos que la comparecencia del peticionario no puede ser considerada como voluntaria. Además, una persona de inteligencia promedio, ante manifestaciones de un tribunal en situaciones como la de autos, razonable-mente podría concluir que de no pagar la deuda, según lo ha requerido el tribunal, permanecería encarcelado.
Respecto a la determinación de que el peticionario renunció a sus defensas de falta de jurisdicción, diferimos. Si bien es cierto que una parte renuncia a las defensas afirmativas si no las levanta en la primera oportunidad para hacerlo, también es cierto que dicha norma no es absoluta. ¿Cómo puede ser posible que una parte presente todas sus defensas afirmativas en una vista a la *375que ha sido llevado obviando el debido proceso de ley, sin que previamente se le haya informado en qué consisten los reclamos en su contra y sin que siquiera tuviera conoci-miento de las defensas a su haber por razón de no haber revisado los autos del caso en el que nunca ha sido parte? Ante los hechos del caso de autos, concluir que el peticio-nario renunció a sus defensas constituiría una herida pro-funda a los postulados sobre el debido proceso de ley y haríamos de los procedimientos ante los tribunales una ca-misa de fuerza, maculando de esta manera el propósito de hacer justicia.
Además, reiteradamente hemos indicado que los tribu-nales debemos ser celosos en cuanto al ejercicio de nuestra jurisdicción. Juliá et al. v. Epifanio Vidal, S.E., 153 D.P.R. 357 (2001). Véanse, además: Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991); Martínez v. Junta de Planificación, 109 D.P.R. 839 (1980); Sociedad de Gananciales v. A.F.F., 108 D.P.R. 644 (1979). Entendemos que al quedar establecido de forma clara que la sentencia no le fue notificada al peticio-nario, el TPI debió percatarse que carecía de jurisdicción para entender en el asunto. Un tribunal no puede ejecutar lo inejecutable y mucho menos lo inexistente. Mediante una vista de desacato civil, no es posible que se pueda con-validar una sentencia que es inexistente en derecho y mu-cho menos pretender sanar los problemas de falta de juris-dicción en un proceso que ya finalizó.
V
Dicho lo anterior, resolvemos que la sentencia emitida el 14 de octubre de 1996 por el Tribunal de Primera Instancia es inexistente en derecho por haber sido emitida sin que previamente se asumiera jurisdicción sobre Miguel Arias Ferrer. De igual forma, todos los procedimientos postsen-tencia se efectuaron sin jurisdicción.
*376Por las razones que anteceden, revocamos el dictamen del Tribunal de Circuito de Apelaciones y la Resolución y Orden emitida el 1ro de noviembre de 2000 por el Tribunal de Primera Instancia. Dejamos sin efecto todas las órdenes emitidas por el Tribunal de Primera Instancia en el caso de autos.

Se devuelve el caso al foro de instancia para que brinde a la parte recurrida la oportunidad de emplazar al peticio-nario conforme proceda en derecho, inicie el procedimiento de registro de la orden de alimentos dictada en el Condado de Dade, Florida, remita la petición original de modifica-ción de pensión presentada por la recurrida al tribunal con jurisdicción en el estado de Florida y resuelva según en derecho proceda en conformidad con lo aquí resuelto.


Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García no intervino. El Juez Asociado Señor Fuster Berlingeri emitió una opi-nión disidente.

 Sin embargo, debemos indicar que la notificación emitida el 12 de diciembre de 1995 fue remitida vía correo certificado con acuse de recibo a la dirección del promovido en Florida, siendo ésta recibida por Eugenia Sánchez, actual suegra del peticionario.


 La vista fue celebrada el 12 de junio de 1996 y el informe de la Examinadora fue suscrito el 22 de agosto de 1996.


 Transcripción de la vista celebrada el 13 de marzo de 2000, pág. 13, Apéndice de la petición de certiorari, pág. 88.


 íd., pág. 91.


 Surge de los autos que el 23 de marzo de 2001 el peticionario consignó en la Secretaría del Tribunal de Primera Instancia (en adelante el TPI), bajo protesta, la cantidad de treinta y seis mil setecientos cincuenta y cuatro dólares con cuarenta y cuatro centavos ($36,754.44), en concepto de pensión alimentaria atrasada, y solicitó que este dinero no fuera entregado a la parte recurrida hasta tanto se resolviera de forma definitiva las cuestiones de jurisdicción sobre su persona y la revisión de pensión. También surge del expediente que el 1ro de junio de 2001, el peticionario consignó en la Secretaría del tribunal la cantidad de seis mil novecientos cincuenta y ocho dólares con ochenta y seis centavos ($6,958.86), y que continuó consignando la pensión provisional de dos mil trescientos diecinueve dólares con sesenta y dos centavos ($2,319.62) por lo menos hasta el mes de diciembre de 2001.


 Mediante la misma Resolución, el Tribunal de Circuito de Apelaciones (en adelante el TCA) declaró no ha lugar una moción en auxilio de jurisdicción presen-tada por el peticionario el 29 de septiembre de 2000. En dicha moción el peticionario solicitó la paralización de los procedimientos señalados por el TPI para el 4 de octu-bre de 2000.


 Resolución y orden de 1ro de noviembre de 2000 emitida por el TPI, pág. 7, Apéndice de la petición de certiorari, pág. 38.


 gi TCA err<5 aj acoger ei recurso presentado como un escrito de apelación. Nótese que el recurso de apelación es aquel mediante el cual se solicita la revisión de una sentencia emitida por un TPI. Es decir, la apelación es el recurso indicado para revisar un dictamen mediante el cual el TPI dispuso del pleito en su totalidad. En el caso de autos, el peticionario recurrió de una determinación interlocutoria mediante la cual sólo se resolvieron planteamientos jurisdiccionales, mas no adjudicó la recla-mación sobre pensión alimentaria, quedando en el tintero la fijación final de la pen-sión concernida. Véanse: Ley Núm. 1 de 28 de julio 1994, según enmendada, conocida como el Art. 4.002 de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. see. 22k); Reglas 13(A) y 32(D) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A; Figueroa v. Del Rosario, 147 D.P.R. 121 (1998).


 Sentencia de 27 de febrero de 2001 emitida por el TCA, pág. 17, Apéndice de la petición de certiorari, pág. 17.


 S. Torres Peralta, La Ley Especial de Sustento de Menores y el derecho de alimentos en Puerto Rico, San Juan, Publicaciones STP, Inc., 1997, Sec. 4.10.


 Al presentarse la petición de alimentos en 1995 y al dictarse sentencia en 1996, aún estaba vigente la LREOA, según enmendada. Sin embargo, según resol-viéramos en Aponte v. Barbosa Dieppa, 146 D.P.R. 558 (1998), la LIUAP debe apli-carse retroactivamente y constituye el derecho aplicable en todos los casos pendien-tes, anteriores y posteriores al 1ro de julio de 1995.
A tenor del Art. 1, Sec. 2.205 de la LIUAP, 8 L.P.R.A. sec. 542d, el tribunal que emite una orden de pensión alimentaria tendrá jurisdicción continua y exclusiva sobre dicha orden. Un tribunal de Puerto Rico podrá modificar una orden de pensión emitida por otro estado, siempre y cuando no sea aplicable el Art. 1, Sec. 6.613 de la LIUAP, 8 L.P.R.A. sec. 547d, y luego de cumplir con el requisito de notificación y vista, determine que:
“(1) Los siguientes requisitos se han cumplido:
“(A) El menor, el alimentista y el alimentante no residen en el estado que remite la orden; -
“(B) el peticionario, quien no es residente de Puerto Rico, solicita que se modi-fique la orden, y
“(C) el demandado está sujeto a la jurisdicción del tribunal de Puerto Rico; o
“(2) el menor o una de las partes está sujeto a la jurisdicción sobre la persona del tribunal de Puerto Rico y todas las partes han presentado por escrito su consen-timiento en el estado que emitió la orden para que el tribunal de Puerto Rico pueda modificar la orden de pensión alimentaria y asumir jurisdicción continua y exclusiva sobre la misma ...”.
*370De no cumplirse con los requisitos de la disposición antes citada, los tribunales de Puerto Rico carecerían de jurisdicción para modificar la orden de pensión alimen-taria emitida por otro estado.


 Debemos añadir que aún si fuera apropiado en este caso, que no lo es, utilizar el procedimiento administrativo expedito, tampoco se cumplieron los requi-sitos que establece el Art. 15 de la Ley de ASUME, 8 L.P.R.A. see. 514. El citado artículo requiere que la parte promovente haga constar mediante declaración jurada su conocimiento con respecto a la dirección de la parte promovida, requerimiento que resulta necesario para establecer de antemano si mediante el procedimiento admi-nistrativo expedito puede asumirse jurisdicción sobre el reclamado. No encontramos en autos que dicho requerimiento se haya cumplido.


 Aun si el tribunal hubiese asumido jurisdicción sobre el peticionario, enten-demos que dado el hecho de que la LIUAP debe ser aplicada retroactivamente, con-forme a lo resuelto en Aponte v. Barbosa Dieppa, supra, el foro de instancia carecía de jurisdicción para modificar la pensión establecida por el Condado de Dade en Florida.